Citation Nr: 0304363	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  01-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$1,995.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to February 
1945.

This appeal arises from an adverse decision of the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in January 2001.  That decision denied the 
veteran's request for a waiver of overpayment.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The debt of $1995.00 was the result of administrative error.


CONCLUSION OF LAW

An overpayment of improved pension benefits in the amount of 
$1995.00 was not properly created.  38 U.S.C.A. §§ 1503, 
1506, 1521, 5112 (West 2002); 38 C.F.R. §§ 3.271, 3.272, 
3.500(b)(2), 3.660 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the expanded 
duties to notify and assist enacted by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 510A, and 5107 
do not apply to the veteran's claim for waiver of 
overpayment.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  However, the Board concludes that the VA has 
informed the veteran, via Statement and Supplemental 
Statements of the Case and correspondence, of the nature of 
the evidence needed to substantiate his claim.  All evidence 
necessary for the determination that is to be made has been 
obtained.  Finally, and critically, the veteran is not 
prejudiced by the determination below. 

Factual Background

On an undated VA Form 21-0516-1, Improved Pension Eligibility 
Verification Report, (EVR) the veteran reported that for the 
years 1997 and 1998 he was earning $5200.00 per year.  This, 
the Board notes, is $100.00 per week.  In April 1998, the RO 
adjusted the veteran's pension to reflect annual income of 
$5200.00.

On an EVR submitted in February 1999, the veteran reported 
that he was receiving $400.00 per month and $1744.00 in 1998 
for work that would not continue in 1999.  In February 1999, 
the RO erroneously calculated the veteran's income as 
$2144.00 ($400.00 plus $1744.00), apparently mistaking the 
$400.00 monthly amount as an annual figure, despite the 
veteran entering it in the section of the form reserved for 
monthly income.  This error resulted in payments of $552.00 
effective December 1998.

In November 1999, the RO sent the veteran a statement noting 
his award had been amended and a cost of living increase had 
been applied based on earnings of $2144.00, $1744.00 from 
earnings and $400.00 from other sources.  The veteran 
responded with an EVR dated in dated in December 1999 that 
showed $400.00 of monthly income.  This amount was properly 
annualized, based on monthly payments, to $4800.00 for the 
years 1999 and 2000.  In January 2000, the veteran submitted 
another EVR that noted $400.00 income in the monthly amount.

On February 11, 2000, the RO sent the veteran a letter noting 
that the information that he had provided had been 
misinterpreted by the RO and had resulted in a reduced 
benefit.  The RO noted that no overpayment would be assessed 
as the error was made by the RO.  Effective February 2000 the 
veteran's benefit would be $349.00 per month based on 
reported income of $4800.00 per year.

In March 2000, the veteran informed the RO that his wages had 
been lowered to $25.00 per week.  He also submitted an IRS 
Form 1099 that showed that rather than earning $4800.00 in 
1999, as he had previously reported in January 2000, he had 
actually only earned $4404.00.

On March 10, 2000, the RO sent the veteran another letter 
informing that they would be retroactively adjusting his 
pension from January 1999 to $364.00 per month, from December 
1999 to $382.00 per month, and beginning January 2000 to 
$590.00 per month.  This retroactive adjustment created an 
overpayment of $1995.00.
 
The veteran has submitted several VA Forms 21-5655, Financial 
Status Report (FSR).  The Board notes that the veteran has in 
the interim been granted increased pension benefits based 
upon the need for aid and attendance beginning in February 
2001.  With the help of his sister-in-law, he has submitted 
an updated FSR in May 2002.  The veteran reported that he was 
currently receiving $1328.00 per month from VA pension 
benefits, with $56.00 deducted, leaving a net $1272.00.  He 
itemized expenses totaling $1479.00, leaving a monthly 
deficit of $207.00.

In October 2002, the veteran testified via videoconference 
before the undersigned Acting Veterans' Law Judge.  A copy of 
the transcript of that hearing is of record.  

Analysis

The Board finds that the veteran the debt of $1995.00 was 
created solely by administrative error.  It appears that the 
RO misread the EVR submitted in February 1999.  Despite the 
veteran's correct listing of $400 per month income and an 
additional $1744 for the year, the RO added the two together 
rather than annualizing the $400 to $4800.  The veteran is 
required to promptly notify VA of any change in countable 
income and he did so.  38 U.S.C.A. § 1506 (West 2002).

The effective date of reduction is the date of last payment 
on an erroneous award based solely on administrative error.  
38 C.F.R. § 3.500(b)(2) (2002).  Thus, the effective date 
should not have been figured retroactively, to create the 
overpayment of $1995.00.  Because the error was solely an 
administrative one, the provisions of 38 C.F.R. § 3.660 
(2002) normally applied to reductions of improved pension 
benefits allowing for retroactivity and the creation of 
overpayment are inapplicable.  The veteran had submitted the 
correct information to begin with, the submittal of the 
information in March 2000 was not new information provided to 
the VA, and it did not show an increase in income, but rather 
a decrease in income of approximately $400.00 from the 
information provided the month before.  

The RO correctly determined in the February 2000 letter that 
the mistake was on the part of the VA and did not create an 
overpayment.  This decision was a final decision and cannot 
be revised absent a finding of clear and unmistakable error 
under 38 C.F.R. § 3.105(a) or difference of opinion under 
38 C.F.R. § 3.105(b).  The RO's subsequent March 2000 
decision finding an overpayment was barred by finality.

Although the RO subsequently noted that the veteran's 
submissions were confusing, the Board would emphasize that 
the veteran is elderly, has an eighth grade education, and is 
currently so disabled as to require aid and attendance.  If 
the RO found that his submissions were confusing, it was 
incumbent upon it to seek clarification.  

Because the Board has found that the overpayment debt was not 
validly created, the question of whether waiver may be 
granted based upon an analysis of equity and good conscience 
is moot.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(b) (2002).




ORDER

The debt not being validly created, the veteran's appeal is 
granted.
 


	                        
____________________________________________
	M. L. Nelsen
	Acting Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

